Citation Nr: 1631493	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  11-10 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for right knee disorder, to include as secondary to a service-connected right ankle disorder.  

3.  Entitlement to service connection for left knee disorder, to include as secondary to a service-connected right ankle disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1989 to June 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decision in July 2009 issued by the Regional Office (RO) in Winston-Salem, North Carolina.  The Board notes that the Winston-Salem RO initially adjudicated these issues as the Veteran had filed his original claim through the Benefits Delivery at Discharge (BDD) program, but that during the course of the appeal he moved to Texas.  The RO in Houston certified this case to the Board on appeal.  

The appeal initially included claims of entitlement to increased initial evaluations for service-connected left shoulder, right ankle, and left ring finger disorders.  However, the Veteran limited his appeal to the issues of service connection for sleep apnea, right knee disorder, left knee disorder, and low back disorder on his March 2011 substantive appeal.  The Board has since granted service connection for sleep apnea.  See Board Decision dated February 5, 2015.  The Veteran has not initiated an appeal with respect to the initial rating or effective date assigned for this now service-connected disability.  As a result these issues are not before the Board for appellate review and consideration herein is limited to only those issues listed on the first page of this decision.  See 38 U.S.C.A. § 7105(d)(3) (2014).  

In December 2014, the Veteran testified at a videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  The Virtual VA file contains the July 2009 rating decision, the September 2009 notice of disagreement, the January 2011 statement of the case, and the March 2011 substantive appeal.  The remainder of the documents are either duplicative of the evidence in the VBMS electronic claims file or irrelevant to the issues on appeal.  The case was then remanded for further development in February 2015.  

The issues of entitlement to service connection for right knee and left knee disorders are again being REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In June 2016, prior to the promulgation of a decision in the appeal, the Veteran requested in writing to withdraw his appeal of his low back disorder claim.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the denial of entitlement to service connection for a low back disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.101, 20.202.

In March 2011, the Veteran filed a substantive appeal regarding a July 2009 rating decision denying entitlement to service connection for a low back disorder.  In a written statement submitted in June 2016, the Veteran requested termination of the appeal of his lumbar spine.  Accordingly, the Board does not have jurisdiction to review the claim for entitlement to service connection for a low back disorder and it is dismissed.


ORDER

The appeal regarding the low back disorder is dismissed.  


REMAND

Remand is required in this appeal to obtain adequate examinations for the Veteran's claimed right knee and left knee disorders.  The Board is obligated by law to ensure that the RO complies with its directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall, 11 Vet. App. at 271.  Additionally, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

This was remanded by the Board in February 2015 for a VA medical opinion to determine the onset and etiology of any bilateral knee disorders that may be present, to include whether they may be caused, or worsened, by his service-connected ankle disability.  The examiner was to review the entire claims folder and provide an opinion supported by a rationale consistent with the evidence of record.  Specifically, the examiner was asked to discuss the Veteran's service treatment records (STRs) including a March 2004 report of muscle aches on a post deployment health assessment, an October 2005 profile for right knee injury, an October 2006 diagnosis for patellar tendonitis, and a November 2006 report of swollen/painful joints on a post deployment health assessment as well as his December 2014 testimony regarding the wear and tear on his knees as a Navy Seabee (construction).  The examiner was to also address the Veteran's contentions regarding a right knee injury in April 1999 and a left knee injury in October 2008.  See VA form 21-526 received in March 2009.  

The Veteran was afforded a VA examination in May 2015 and that the examiner concluded that there was insufficient evidence to warrant a current diagnosis of any knee condition.  The examiner also noted that he could find no indication in the STRs of a knee problem.  Not only does it appear that the examiner may not have actually reviewed the STRs, but the examiner did not address the presence of a prior diagnosis of tendonitis.  Given the failure of the VA examiner to address the questions posed by the Board or to fully consider the evidence as documented in the claims files, the Board finds that the February 2015 examination report is clearly not responsive to the Remand order and is inadequate.  Therefore, the claims file should be returned to the VA examiner who conducted the May 2015 VA examination for an addendum.

Accordingly, the case is REMANDED for the following action:

1.  Contact any appropriate VA Medical Center and obtain and associate with the electronic claims file all outstanding records pertaining to treatment of his knees since the May 2015 VA examination.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant non-VA medical records.  After securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, make the Veteran's claims file available to the VA medical provider who examined him in May, if still available.  If the original examiner is not available, the file should be made available to another VA medical professional or physician who will have an opportunity to review it in its entirety in conjunction with the addendum.  The purpose of this current review of the file is to obtain a more detailed and responsive opinion.  The report should include a discussion of the Veteran's documented medical history and assertions.  Another examination of the Veteran need not be conducted unless the examiner determines that one is necessary.

The examiner should offer an opinion as to whether, in light of additional review the record, it is at least as likely as not (50 percent probability or greater), that the Veteran's current complaints of knee pain are traceable to any incidents, symptoms, treatment, or diagnosis- including the previously diagnosed patellar tendonitis- that he experienced or manifested during service.  

The examiner must address the likelihood the Veteran has had a diagnosis of a chronic bilateral knee disability, (in particular patellar tendonitis) at any point since service discharge, even if the condition subsequently resolved.

In providing this opinion, the examiner must address the Veteran's contentions in his March 2009 claim regarding an April 1999 right knee injury and October 2008 left knee injury, and his December 2014 testimony as to the wear and tear on his knees as a Navy Seabee.  The examiner must also address the Veteran's service treatment records, including the March 2004 report of muscle aches on a post deployment health assessment, the October 2005 profile for right knee injury, the October 2006 diagnosis for patellar tendonitis, and the November 2006 report of swollen/painful joints on a post deployment health assessment.  

4.  Should a VA examination be scheduled, notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


